DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 September 2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a monitoring module used for monitoring” in Claim 9; 
“an acquisition module used for . . . acquiring” in Claim 9;
“a driving module used for determining driving parameters” in Claim 9;
“a position determining module used for determining a touch area” in Claim 12; and
“a friction coefficient adjusting module used for adjusting the friction coefficient” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US PG-Pub 2014/0049483, hereinafter Kim, in view of Taninaka et al., US PG-Pub 2020/0264705, hereinafter Taninaka.
Regarding Claim 1, Kim teaches a method for generating tactile feedback ([0003]; Fig. 10, and corresponding descriptions), comprising steps of: 
monitoring whether frictional force is generated (Fig. 10, and corresponding descriptions; [0032], [0038], [0051]-[0055]) on the surface of a preset touch assembly ([0011], a display device); 
acquiring frictional force data (Fig. 10, and corresponding descriptions; [0032], [0038], [0051]-[0055]) corresponding to the frictional force when the frictional force is detected on the surface of the touch assembly (Fig. 10, and corresponding descriptions; [0032], [0038], [0051]-[0055]); 
determining driving parameters of a feedback mechanism according to the frictional force data (Fig. 10, and corresponding descriptions; [0051]-[0055]) [;] and 
driving the feedback mechanism according to the driving parameters (Fig. 10, and corresponding descriptions; [0051]-[0055]).
However, Kim does not explicitly teach a preset motor.
Taninaka teaches a preset motor (Taninaka: linear resonant actuator LRA 180; [0236]-[0239]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the motor taught by Taninaka into the device taught by Kim in order to generate vibration in a frequency band perceivable by the human sensory organ (Taninaka: [0238]), thereby providing a more realistic user input experience on a touch sensitive device.
Regarding Claim 2, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 1, wherein the touch assembly includes virtual keys (Kim: multiple objects 71 and 72), and when the number of the virtual keys is two or more, friction coefficients of the surfaces of various virtual keys are different (Kim: Fig. 7, and corresponding descriptions; [0063]-[0068]); and 
the step of monitoring whether the frictional force is generated on the surface of the preset touch assembly further includes a step of monitoring whether the frictional force is generated on the surfaces of the virtual keys (Kim: Fig. 7, and corresponding descriptions; [0063]-[0068]).
Regarding Claim 3, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 1, wherein the touch assembly includes a touch panel (Kim: sensor unit 103; [0079]-[0080]); 
the step of monitoring whether the frictional force is generated on the surface of the preset touch assembly further includes a step of monitoring whether the frictional force is generated in a preset area on the surface of the touch panel (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0068], [0069]-[0075]).
Regarding Claim 4, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 3, wherein, before the step of acquiring the frictional force data corresponding to the frictional force, further comprising steps of: 
determining a touch area of generating the frictional force on the touch panel and a touch command received by the touch area (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0068], [0069]-[0075]); and 
adjusting the friction coefficient of the touch area based on of a change of the touch command (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0068], [0069]-[0075]).
Regarding Claim 5, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 1, wherein the step of determining the driving parameters of the preset motor according to the frictional force data includes steps of: 
searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), wherein the frictional force data include a direction of the frictional force and a magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 6, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 2, wherein the step of determining the driving parameters of the preset motor according to the frictional force data includes steps of: 
searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), wherein the frictional force data include a direction of the frictional force and a magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 7, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 3, wherein the step of determining the driving parameters of the preset motor according to the frictional force data includes steps of: 
searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), wherein the frictional force data include a direction of the frictional force and a magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 8, Kim, as modified by Taninaka, teaches the method for generating tactile feedback as described in claim 4, wherein the step of determining the driving parameters of the preset motor according to the frictional force data includes steps of: 
searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), wherein the frictional force data include a direction of the frictional force and a magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 9, Kim teaches a device for performing a method for generating tactile feedback ([0003]; Fig. 10, and corresponding descriptions), including: 
a monitoring module (Fig. 9, and corresponding descriptions; display unit 106) used for monitoring whether frictional force is generated on the surface of a preset touch assembly (a display device; Figs. 9-10, and corresponding description; [0083]); 
an acquisition module (Fig. 9, and corresponding descriptions; sensor unit 103) used for, when monitoring that the frictional force is generated on the surface of the touch assembly, acquiring frictional force data corresponding to the frictional force (Figs. 9-10, and corresponding description; [0079]-[0080]); and 
a driving module (Fig. 9, and corresponding descriptions; tactile feedback unit 105) used for determining driving parameters of a feedback mechanism according to the frictional force data (Figs. 9-10, and corresponding description; [0082]) and driving the feedback mechanism according to the driving parameters (Figs. 9-10, and corresponding description; [0082]).
However, Kim does not explicitly teach a preset motor.
Taninaka teaches a preset motor (Taninaka: linear resonant actuator LRA 180; [0236]-[0239]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the motor taught by Taninaka into the device taught by Kim in order to generate vibration in a frequency band perceivable by the human sensory organ (Taninaka: [0238]), thereby providing a more realistic user input experience on a touch sensitive device.
Regarding Claim 10, Kim, as modified by Taninaka, teaches the device as described in claim 9, wherein the touch assembly includes virtual keys (Kim: multiple objects 71 and 72), and when the number of the virtual keys is two or more, friction coefficients of the surfaces of various virtual keys are different (Kim: Fig. 7, and corresponding descriptions; [0063]-[0068]); and 
the monitoring module is specifically used for monitoring whether the frictional force is generated on the surfaces of the virtual keys (Kim: Fig. 7, and corresponding descriptions; [0063]-[0068]).
Regarding Claim 11, Kim, as modified by Taninaka, teaches the device as described in claim 9, wherein the touch assembly includes a touch panel (Kim: sensor unit 103; [0079]-[0080]); and 
the monitoring module is specifically used for monitoring whether the frictional force is generated in a preset area on the surface of the touch panel (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0068], [0069]-[0075]).
Regarding Claim 12, Kim, as modified by Taninaka, teaches the device as described in claim 11, further comprising: 
a position determining module (Kim: Fig. 9, and corresponding descriptions; processor 108) used for determining a touch area of generating the frictional force on the touch panel and a touch command received by the touch area (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075], [0085], [0087]-[0088]); and 
a friction coefficient adjusting module (Kim: Fig. 9, and corresponding descriptions; controller 109) used for adjusting the friction coefficient of the touch area based on the change of the touch command (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075], [0086]-[0088]).
Regarding Claim 13, Kim, as modified by Taninaka, teaches the device as described in claim 9, wherein the driving module is further used for searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
wherein the frictional force data include a direction of the frictional force and the magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include a vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 14, Kim, as modified by Taninaka, teaches the device as described in claim 10, wherein the driving module is further used for searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
wherein the frictional force data include a direction of the frictional force and the magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include a vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 15, Kim, as modified by Taninaka, teaches the device as described in claim 11, wherein the driving module is further used for searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
wherein the frictional force data include a direction of the frictional force and the magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include a vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Regarding Claim 16, Kim, as modified by Taninaka, teaches the device as described in claim 12, wherein the driving module is further used for searching correspondence relationships between pre-established frictional force data samples and driving parameter samples of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); 
determining the driving parameter samples of the motor corresponding to the frictional force data and determining the determined driving parameter samples of the motor as the driving parameters (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]); and 
wherein the frictional force data include a direction of the frictional force and the magnitude of the frictional force (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]), and the driving parameters include a vibration intensity and vibration waveform of the motor (Kim: Figs. 7-10, and corresponding descriptions; [0063]-[0075]; Taninaka: Fig. 245, and corresponding descriptions; [0236]-[0239]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627